Section 12 cont.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues that in Beste, Stellite 720 in Figure 1 was never used to provide a sintered cobalt alloy having 60-70% volume total carbides. Applicant argues that at best, the prior art teaches in [0028] that Stellites and similar known Co alloys with highest carbon content are presented in Figure 1. Further, Stellite 720 alloys which contain Mo, are taught against in Beste in [0137] where the alloy is taught to further comprise trace amounts of elements such as Mo. Therefore, it is clear the prior art only teaches Stellite 720 as a comparative example and not operable to produce a sintered cobalt alloy. In conclusion, Stellite 720 cannot be expected to produce the claimed sintered microstructure. 
This is however not persuasive, Beste teaches that Cobalt chromium alloys have excellent mechanical and wear resistant properties and Stellites, Co-Cr materials with high amounts of W, Mo, and other elements, have demonstrated over many years to work well in knives, cutting tools, wear parts etc. [0019-0021] (Stellites here are taught to be in a consolidated form which for metal includes the genus of cast or sintered metal product); While Best teaches a preferred embodiment precludes Nb, Ni, Mn, Si, Mo, B, Ta and Fe; this does not constitute teaching against a Co alloy with Mo as the prior art does not teach any negative effects or inoperability of the invention with Mo present in greater than trace amounts. On the contrary, the prior art clearly teaches Mo containing alloys such as Stellite 720 are conventionally used and formed by consolidation such as sintering.  The prior art is relevant for all that it teaches including non-preferred embodiments. 
 Further, Beste teaches that parts such as Stellites can be consolidated or sintered with Hot Isostatic pressing [0024]; and broadly teaches that a typical method for consolidating materials that are difficult to melt is to sinter them including hard materials such as WC by mixing with a cobalt based metal matrix [0015] known as liquid phase sintering; 
The prior art teaches the amount of carbides present is generally linked to the amount of carbon present in the composition [0022]; and that Stellites when analyzed had coarse chromium carbides present [0169]. 
Further evidence of this assertion can be found in Totten et al. ("Heat Treatment of Cobalt-Base Alloys." (2016).) which teaches it is conventional for powder metallurgy techniques such as hot isostatic pressing to consolidate Stellite powders into solid components (Stellite 720 is taught as a cast, powder metallurgy, and weld overlay resistant alloy in Table 1A). Further Totten teaches that the most common carbide in this class of alloy is chromium rich M7C3 carbide, where tungsten-rich carbides are replaced by molybdenum-rich M6C and M2C carbides. (See Page 626, Wear-resistant Cobalt alloys [001-003]). This is considered evidence that the sintered structure of conventionally Stellite alloys will necessarily have a carbide rich structure as a result of composition. 
The purpose of prior art is to demonstrate an improved composition over Stellites in the context of materials for additive manufacturing that can be machined more easily; however, the prior art still teaches: (1) a Stellite 720 composition that reads on applicant’s disclosed composition in Table III which includes a similar amount of carbon and carbide-forming elements of Mo and Cr; (2) that hard materials such as Stellites can be sintered via liquid phase sintering or hot isostatic pressing. Therefore, the claimed sintered product with similar concentrations of Cr and Mo carbides as that of the sintered product of the prior art would at once be envisaged by an ordinary artisan under the expectation that products made by substantially identical methods would have similar properties. Simply because the prior art teaches an improvement over applicant’s claimed invention does not mean the prior art teaches away from the claimed invention; rather, the prior art is relevant for all that it teaches including non-preferred embodiments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736